                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 SUSANNE-MARIE: MEYER, A LIVING                           )
 PERSON;                                                  )
                                                          )
                                 Plaintiff,               )
                                                          )
                       v.                                 )       No. 4:21-00202-CV-RK
                                                          )
                                                          )
 LOUISA   MERJANIAN,   BARBARA                            )
 ARDEN SCHROCK, NEIL SIMPSON,                             )
 VICTOR KICKLOWITZ, PAUL-WESLEY                           )
 FOSTER,                                                  )
                                                          )
                                                          )
                                 Defendants.              )




                     ORDER ON MOTION FOR RECONSIDERATION
       Before the Court is Plaintiff’s Motion for Reconsideration of the Court’s Order dismissing
Plaintiff’s pro se Complaint for lack of subject matter jurisdiction (Doc. 30). In her pro se
Complaint, Plaintiff alleged federal jurisdiction based on (1) pressganging, (2) inland piracy, and
(3) peonage and enslavement. Defendants filed motions to dismiss pursuant to, in part, Rule
12(b)(1). On August 12, 2021, the Court entered its Order granting Defendants’ motion and
dismissing Plaintiff’s pro se Complaint, with prejudice, finding that Plaintiff – even liberally
construing her pro se Complaint – failed to sufficiently allege any facts to establish federal question
jurisdiction (Doc. 28). On August 17, 2021, Plaintiff filed a pro se “Opposition to Courts Order
to Dismiss this Case,” arguing the Court did not have “valid cause” to dismiss her Complaint.
       The Court construes Plaintiff’s motion as a motion brought under Rule 59(e) to alter or
amend a judgment on motion filed no later than twenty-eight days after entry of the judgment. See
Schofstall v. Henderson, 223 F.3d 818, 827 (8th Cir. 2000) (holding that while the federal rules do
not contemplate motions to reconsider, when such motion is made in response to a final order it is
construed as a motion brought under Rule 59(e); citation omitted). The Court has “broad discretion
. . . whether to grant a motion under Rule 59(e),” which “serve[s] the limited function of correcting



           Case 4:21-cv-00202-RK Document 32 Filed 08/20/21 Page 1 of 2
manifest errors of law or fact or to present newly discovered evidence.” Kurz v. United States,
No. 4:19-CV-310 CAS, 2019 WL 5188976, at *1 (E.D. Mo. 2019) (citations and quotations
omitted; unpublished). In the present motion, however, Plaintiff makes no argument that addresses
the Court’s finding that her Complaint failed to sufficiently plead any facts to establish federal
question jurisdiction. Plaintiff appears to present only arguments regarding the underlying claims
she asserted in her Complaint. Moreover, to the extent Plaintiff asserts in her motion that she
“state[d] clearly my intention” by marking in the “Nature of Suit” section, “Racketeer Influenced
and Corrupt Organizations,” it is significant that – as the cover sheet itself states – “the information
contained herein neither replace[s] nor supplement[s] the filing and service of pleadings or other
papers as required by law.” Plaintiff does not argue – nor does the Complaint reflect – that she
otherwise alleged any facts related to or made any claim under RICO in her Complaint. Without
sufficient factual pleadings to support such a claim in her Complaint, Plaintiff has not
demonstrated that this Court otherwise has federal question jurisdiction. See Smith ex rel. Van
Dalsen v. St. Vincent Infirmary, 469 Fed. App’x 506, 506-07 (8th Cir. 2012) (affirming the district
court’s dismissal of a complaint based, in part, because the plaintiff “alleged no viable basis for
federal question jurisdiction” in accordance with the pleading standards of Ashcroft v. Iqbal, 556
U.S. 662 (2009); other citations omitted). Nor does Plaintiff’s vague and wholly conclusory
reference to a “copyright” in her Complaint, without more, invoke this Court’s federal question
jurisdiction.
        Therefore, after careful consideration, Plaintiff’s Motion for reconsideration (Doc. 30) is
DENIED.
        IT IS SO ORDERED.


                                                        s/ Roseann A. Ketchmark
                                                        ROSEANN A. KETCHMARK, JUDGE
                                                        UNITED STATES DISTRICT COURT

DATED: August 20, 2021




                                                   2

           Case 4:21-cv-00202-RK Document 32 Filed 08/20/21 Page 2 of 2
